$l STE Ey cee wt og ts
MWS; USACHZ019RO0661 C4}. 7 te E JET EOURT b.
_IN “TE UNITED: ‘STATES DISTRICT COURT ~
- FOR, THE DISTRICT OF MARYLAND. :

- CRIMINAL NO. “Sp pcr KA 4 44. O¢b.

wag teu Pe WORE” .

(Production of Child Pornography,
18 U.S.C. § 2251(4); Distibttion of
Child Pornography, 18 U.S.C.

§ 2252(a)(2); Possession of Child
Pornography, 18 U.S.C.

§ 2252A(a)(5)(B) and (b)(2));
Forfeiture, 18 U.S.C. §§ 1594, 2253)

Wer Case 1:19-cr-00466-SAG Document1 Filed 10/03/19 Page 1 of 8

UNITED STATES OF AMERICA
Y,

THOMAS MICHAEL MANNION,
JR,

Defendant.

ao

+
Le
Ea

INDICTMENT

COUNT ONE
(Production of Child Pornography)

The Grand Jury for the District of Maryland charges that:
On or about March 9, 2019, in the District of Maryland and elsewhere, the defendant,
THOMAS MICHAEL MANNION, JR.,
did knowingly employ, use, persuade, induce, entice, and coerce a minor to engage in sexually
explicit conduct, as defined in Title 18, United States Code, Section 2256(2), for the purpose of
producing visual depictions of such conduct, and the visual depictions were produced using
materials that had been mailed, shipped, and: bone in and affecting interstate and foreign
commerce by any means, including by computer, that is, the defendant produced visual depictions

|
of a minor male, Minor Victim 1, each with ajtitle that begins with “20190309,” of which thirteen

(13) images depict the lascivious display of Minor Victim 1’s genitalia; five (5) images and two
(2) videos depict Minor Victim 1’s mouth on an adult male penis; one (1) image depicts Minor
Victim 1°s hand touching an adult penis; and at least one (1} image depicts an adult male penis
touching Minor Victim 1°s buttocks.

18 U.S.C. § 2251 (a)
Case 1:19-cr-00466-SAG Document1 Filed 10/03/19 Page 2 of 8

COUNT TWO
(Production of Child Pornography)

The Grand Jury for the District of Maryland charges that:
On or about May 6, 2019, in the District of Maryland and elsewhere, the defendant,
THOMAS MICHAEL MANNION, IR,

did knowingly employ, use, persuade, induce, entice, and coerce a minor to engage in sexually
explicit conduct, as defined in Title 18, United States Code, Section 2256(2), for the purpose of
producing a visual depiction of such conduct, and the visual depiction was produced using
materials that had been mailed, shipped, and transported in and affecting interstate and foreign
commerce by any means, including by computer, that is, the defendant produced visual depictions
of a minor male, Minor Victim 1, each with a title that begins with “20190506,” of which five (5)
images depict the lascivious display of Minor Victim 1’s genitals; two (2) images depict an adult
hand touching the buttocks of Minor Victim 1; and two images depict an adult male’s penis near
Minor Victim 1’s buttocks with white liquid on Minor Victim 1’s back and buttocks.

18 U.S.C. § 2251(a)
Case 1:19-cr-O0466-SAG Document1 Filed 10/03/19 Page 3 of 8

COUNT THREE
(Distribution of Child Pornography)

The Grand Jury for the District of Maryland further charges that:
On or about March 12, 2019, in the District of Maryland and elsewhere, the defendant,
THOMAS MICHAEL MANNION, JR.,

did unlawfully and knowingly distribute any visual depiction of a minor engaging in sexually
explicit conduct using any means and facility of interstate and foreign commerce, and has been
shipped and transported in and affecting interstate and foreign commerce, and which contains
materials which have been mailed and so shipped and transported, by any means including by
computer; to wit! MANNION used the Grindr computer application to distribute two (2) images
depicting Minor Victim 1, a minor male, engaging in sexually explicit conduct, including but not
limited to the lascivious display of the minor’s genitals and pubic area.

18 U.S.C. § 2252(a)(2)
Case 1:19-cr-O0466-SAG Document1 Filed 10/03/19 Page 4 of 8

COUNT FOUR
(Distribution of Child Pornography)

The Grand Jury for the District of Maryland further charges that:
On or about March 25, 2019, in the District of Maryland and elsewhere, the defendant,
THOMAS MICHAEL MANNION, JR.,

did unlawfully and knowingly distribute any visual depiction of a minor engaging in sexually
explicit conduct using any means and facility of interstate and foreign commerce, and has been
shipped and transported in and affecting interstate and foreign commerce, and which contains
materials which have been mailed and so shipped and transported, by any means including by
computer; to wit! MANNION used the Grindr computer application to distribute an image
depicting Minor Victim 1, a minor male, engaging in sexually explicit conduct, including but not
limited to the lascivious display of the minor’s genitals and pubic area.

18 U.S.C. § 2252(a)(2)
Case 1:19-cr-O0466-SAG Document1 Filed 10/03/19 Page 5 of 8

COUNT FIVE
(Possession of Child Pornography)

The Grand Jury for the District of Maryland further charges that:
On or about May 6, 2019, in the District of Maryland and elsewhere, the defendant,
THOMAS MICHAEL MANNION, JR.,

did knowingly possess any material that contained an image of child pornography, as defined in
Title 18, United States Code, Section 2256(8), which image had been shipped and transported
using any means or facility of interstate and foreign commerce and in and effecting interstate and
foreign commerce by any means, including by computer, and that was produced using materials
that had been mailed, shipped and transported in and affecting interstate and foreign commerce by
any means, including by computer, to wit: a Samsung Galaxy $8 Active ceil phone, SM-G8924A,
IMEI: 357712083387349 containing visual depictions of prepubescent and minor males and

females engaged in sexually explicit activity, including:

 

  
 

ed

 

ea

sagt ee

 

2.5 YO Boy.wmv

 

VID-20150403-WA0164.mp4

 

 

VID-20150524-WA0022.mp4

 

 

18 U.S.C. § 2252A(a)(5)(B) and (b)(2)
Case 1:19-cr-O0466-SAG Document1 Filed 10/03/19 Page 6 of 8

COUNT SIX
(Possession of Child Pornography)

The Grand Jury for the District of Maryland further charges that:
| On or about May 6, 2019, in the District of Maryland and elsewhere, the defendant,
THOMAS MICHAEL MANNION, JR.,
did knowingly possess any material that contained an image of child pornography, as defined in
Title 18, United States Code, Section 2256(8), which image had been shipped and transported
using any means or facility of interstate and foreign commerce and in and effecting interstate and
foreign commerce by any means, including by computer, and that was produced using materials
that had been mailed, shipped and transported in and affecting interstate and foreign commerce by
any means, including by computer, to wit: an HP Pavilion G4 laptop, s/n: CNF11045RW, model:
G4-1 015dx containing visual depictions of prepubescent and minor males and females engaged in

sexually explicit activity, including:

 

FILE NAME

 

1470565700777 jpg

 

1470565701176. jpg

 

 

1470565701821 jpg

 

 

18 U.S.C. § 2252A(a)(5)(B) and (b)(2)
Case 1:19-cr-00466-SAG Document1 Filed 10/03/19 Page 7 of 8

FORFEITURE ALLEGATION
The allegations contained in Counts One through Six of this Indictment are hereby realleged
and incorporated by reference for the purpose of alleging forfeiture pursuant to Title 18, United
States Code, Section 2253.

Pursuant to Title 18, United States Code, Section 2253, upon conviction of the offense set
forth in Counts One through Six of this Indictment, in violation of Title 18, United States Code,
Sections 2251(a), 2252(a)(2), and 2252A(a)(5)(B) and (b){2), the defendant,

THOMAS MICHAEL MANNION, JR.,
shall forfeit to the United States of America:
| a. any visual depiction described in Title 18, United States Code, Sections, 2251,
2251A, 2252 or 2252A, or any book, magazine, periodical, film, videotape, or other matter which
contains any such visual depiction, which was produced, transported, mailed, shipped, received or
possessed in violation of this chapter;

b. any property, real or personal, that was involved in, used, or intended to be used
to commit or to facilitate the commission of the offenses or any property traceable to such property;
and

c. any property, real or personal, constituting or traceable to gross profits or other
proceeds obtained from the offenses.

1, The property to be forfeited includes, but is not limited to, the following:
a. HP Pavilion G4 laptop, s/n: CNF11045RW, model: G4-1015dx; and
b. Samsung Galaxy J3 cell phone, model: SM-J327A, s/n: R28J432TLDM; and
c. Samsung Galaxy $8 Active cell phone, SM-G892A, IMEI:

357712083387349.
Case 1:19-cr-00466-SAG Document1 Filed 10/03/19 Page 8 of 8

2. If any of the property described above, as a result of any act or omission of the
defendant:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third person;
c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or
e. has been commingled with other property that cannot be subdivided without

difficulty; the United States shal] be entitled to forfeiture of substitute property pursuant to Title
21, United States Code, Section 853(p), as incorporated by Title 18, United States Code, Section
2253(b) and Title 28, United States Code, Section 2461(c).

18 U.S.C. § 2253
28 U.S.C. § 2461(c)

Ph Atithe Js?
obert K. Hur

United States Attorney

 

 

 

A TRUE BILL? Seg
_ SIGNATURE REDACTED , tols F
“FOREPERSON- ~ > — Le, Date
